EXHIBIT 10.4

 

PROMISSORY NOTE

 

$500,000.00

December 12, 2003

FOR VALUE RECEIVED, the undersigned, TOR MINERALS INTERNATIONAL, INC. (herein
referred to as "TOR"), of 722 Burleson, Corpus Christi, Texas 78403, hereby
promises and agrees to pay to the order of PAULSON RANCH, LTD. (herein referred
to as "Paulson"), at its place of business, 3 Ocean Park Drive, Corpus Christi,
Texas 78404, or at such other location as the holder hereof many at any time or
from time to time designate in writing, the principal sum of FIVE HUNDRED
THOUSAND and no/100 DOLLARS ($500,000.00) together with interest on the unpaid
principal balance hereon outstanding from time to time prior to maturity at a
rate which is the lesser from time to time of: (i) a variable rate which is four
percent (4.0%) per annum ABOVE THE REFERENCE RATE as such varies from time to
time, such variable rate to change at the same time and with changes in the said
Reference Rate; or (ii) the maximum legal rate which may be lawfully contracted
for, charged or received hereon from time to time under applicable law; or (iii)
17.5% per annum.

As used herein, the "Reference Rate" shall mean the Wall Street Journal Prime
Rate as reported in the Money Rates section of the Wall Street Journal which is
based on the base rate on corporate loans at large U.S. money center commercial
banks. If the Wall Street Journal Prime Rate ceases to be made available by the
publisher, or any successor to the publisher, the interest rate will be
determined by using a comparable index. If more than one Wall Street Journal
Prime Rate is quoted, the higher rate shall apply. The Wall Street Journal Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.

Principal shall be due and payable on or before February 15, 2005 (the "maturity
date"). Accrued interest shall be due and payable on a monthly basis commencing
January 15, 2004, and on the same day of each succeeding month thereafter, and
at maturity.

Late Charge

. If any payment required under this Note is not paid within ten (10) days of
the day such payment becomes due and payable, then TOR shall pay to Paulson,
subject to the provisions of this Note limiting the amount of interest, the
payment of a late charge (the "Late Charge") to compensate Paulson for the loss
of use of funds and for the administrative expenses and costs of handling such
delinquent payment equal to a one-time charge of five percent (5%) of the amount
of such payment that was not timely paid (but such Late Charge together with all
interest payable hereon shall not exceed the maximum lawful rate). Paulson is
not obligated to accept any past due payment that is not accompanied by a Late
Charge, but may accept such payment without waiving its rights to collect the
Late Charge. In no event shall a Late Charge be payable by reason of the
acceleration of the indebtedness evidenced by this Note; therefore, a Late
Charge would only be due and payable with respect to payments under this Note
which become delinquent prior to the acceleration of the indebtedness evidenced
hereby.



The undersigned may prepay, upon obtaining the consent of the holder hereof,
part or all of the principal of this Note prior to maturity, with interest to
date of prepayment, without penalty. Any and all amounts so prepaid shall be
applied first to unpaid accrued interest to the date of such prepayment and then
to the reduction of the principal of this Note in the inverse order of maturity.

This Note is being made pursuant to a Loan Agreement of even date and is secured
by a Security Agreement of event date herewith providing subordinated liens and
security interests covering certain collateral owned by Maker.

If default shall be made in the payment of any principal or interest hereunder
when the same shall become due and payable, or in the event of failure to keep
and perform any of the covenants or agreements contained in the documents
securing payment hereof or otherwise executed in connection herewith, then, at
the option of the holder hereof, without notice the whole of the unpaid
principal sum and accrued interest on this Note and all other sums payable under
this Note shall be immediately due and payable.

The holder of the Note may extend time of payment, either before of after
maturity, accept partial payment, accept security, exchange, or release
security, or accept additional security, without thereby changing or releasing
the liability of the undersigned or any other parties now or hereafter liable
hereon all of whom hereby waive presentment, protest, and demand, notice of
protest, demand, and dishonor, notice of nonpayment, and diligence in collecting
or bring suit against any party hereto.

Notwithstanding any provision of this Note, the total liability for payment of
interest shall not exceed the applicable limits of the statutes of the State of
Texas, and all such provisions of this Note shall be deemed to be hereby
modified accordingly. All parties to this Note intend to comply with applicable
usury law. All existing and future agreements regarding the debt evidenced by
this Note are hereby limited and controlled by the provisions of this Section.
In no event (including but not limited to prepayment, default, demand for
payment, or acceleration of maturity) shall the interest taken, reserved,
contracted for, charged or received under this Note or under any of the other
documents executed in connection therewith or otherwise, exceed the maximum
nonusurious amount permitted by applicable law (the "Maximum Amount"). If, from
any possible construction of any document, interest would otherwise be payable
in excess of the Maximum Amount, then ipso facto, such document shall be
reformed and the interest payable reduced to the Maximum Amount, without
necessity of execution of any amendment or new document. If the holder hereof
ever receives interest in an amount which apart from this provision would exceed
the Maximum Amount, the excess shall, without penalty, be applied to the unpaid
principal of this Note in inverse order of maturity of installments and not to
the payment of interest, or be refunded to the payor if the principal is paid in
full. The holder hereof does not intend to charge or receive unearned interest
on acceleration. All interest paid or agreed to be paid to the holder hereof
shall be spread throughout the full term (including any renewal or extension) of
the debt so that the amount of interest does not exceed the Maximum Amount.

If more than one person or entity executes this Note as TOR, all of said parties
shall be jointly and severally liable for payment of the indebtedness evidenced
hereby. TOR and all sureties, endorsers, guarantors and any other party now or
hereafter liable for the payment of this Note in whole or in part, hereby
severally (i) waive demand, presentment for payment, notice of dishonor and of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration and all other notices (except any notices which are specifically
required by this Note), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (ii) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (iii) agree that the holder hereof
shall not be required first to institute suit or exhaust its remedies hereon
against TOR or others liable or to become liable hereon or to enforce its rights
against them or any security herefor; (iv) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (v)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
in the State of Texas, and venue in the county in which payment is to be made as
specified on the first page of this Note, for the enforcement of any and all
obligations under Note.

In the event this Note is placed in the hands of an attorney for collection or
suit is filed hereon or if proceedings are had in bankruptcy, receivership,
reorganization or other legal or judicial proceedings for the collection hereof,
the undersigned hereby agrees to pay fifteen percent (15%) additional on the
principal and interest then due hereon as attorney's fees.

This Note, the loan evidenced hereby and all agreements between Paulson and TOR
relating to the loan evidenced hereby shall be deemed contracts made under the
laws of the State of Texas and for all purposes shall be interpreted under such
laws. THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE
GOVERNED BY TEXAS LAW (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND
APPLICABLE UNITED STATES FEDERAL LAW. VENUE FOR ENFORCEMENT OF THIS NOTE AND ALL
OBLIGATIONS OF TOR HEREUNDER IS SET AND AGREED IN NUECES COUNTY, TEXAS FOR ALL
PURPOSES.

NOTICE TO BORROWER: THIS LOAN IS PAYABLE IN FULL ON THE MATURITY DATE. YOU MUST
REPAY THE ENTIRE PRINCIPAL BALANCE OF THE LOAN AND UNPAID ACCRUED INTEREST THEN
DUE. THE LENDER IS UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. YOU
WILL THEREFORE BE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS YOU MAY OWN, OR
YOU WILL HAVE TO FIND A LENDER WILLING TO LEND YOU THE MONEY AT PREVAILING
MARKET RATES, WHICH MAY BE CONSIDERABLY HIGHER OR LOWER THAN THE INTEREST RATE
ON THIS LOAN. IF YOU REFINANCE THIS LOAN AT MATURITY, YOU MAY HAVE TO PAY SOME
OR ALL CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN
REFINANCING FROM THE SAME LENDER.

NOTICE TO BORROWER: UNDER TEXAS LAW, IF YOU CONSENT TO THIS AGREEMENT, YOU MAY
BE SUBJECT TO A FUTURE RATE AS HIGH AS 17.5 PERCENT PER YEAR.

 

TOR MINERALS INTERNATIONAL, INC.



By: ________________________________

Richard L. Bowers

Its President and CEO